UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

PATRICK A. De LUCA, individually and

on behalf of all others similarly situated, CLASS ACTION
COMPLAINT
Plaintiff,
-against- Jury Trial Demanded

SANOFI-AVENTIS U.S. LLC;
SANOFI US SERVICES INC.;
CHATTEM, INC.:
BOEHRINGER INGELHEIM

PHARMACEUTICALS, INC.;
GLAXOSMITHKLINE, LLC; and,
PFIZER, INC.

Defendants.

 

INTRODUCTION
1. Zantac is the brand name for Ranitidine. Zantac and Ranitidime are used
to treat certain stomach and throat problems such as erosive esophagitis,
gastroesophageal reflux disease ("GERD"), and Zollinger-Ellison syndrome. Zantac
is also used to treat ulcers of the stomach and intestines and prevent them from
coming back after they have healed.
2. Zantac works by decreasing the amount of acid created by the stomach.

Zantac relieves symptoms such as persistent coughs, stomach pain, heartburn, and
difficulty swallowing. Zantac and Ranitidine belong to a class of drugs known as
H2 receptor blockers.

3. N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to
be a chemical biproduct of making rocket fuel in the early 1900s but, today, its only
use is to induce tumors in animals as part of laboratory experiments. Its only
function is to cause cancer. It has no business being in a human body.

4, Zantac leads to the production of staggering amounts of NDMA when
it is digested by the human body. The U.S. Food and Drug Admunistration’s
(“FDA”) allowable daily limit of NDMA is 92 ng (nanograms) and yet, in a single
dose of Zantac, researchers are discovering over 3 million ng.

5, These recent revelations by independent researchers have caused
widespread recalls of Zantac both domestically and internationally, and the FDA 1s
actively investigating the issue, with its preliminary results showing “unacceptable”
levels of NDMA.

6, Plaintiff is an individual who purchased the over-the-counter version of
the drug Zantac in New York.

7. Had Plaintiff and class members known that taking Zantac would
expose them to high levels ofthe carcinogen NDMA, they would not have purchased

the drug.
8. Plaintiff brings this action on behalf of himself and on behalf of a class

consisting of individuals who purchased Zantac in the State of New York.
PARTIES

9. Plaintiff Patrick A. De Luca is an adult individual and a citizen of the
State of New York, who resides at 156 Figueroa Avenue, Staten Island, New York
10312.

10. Defendant Sanofi-Aventis U.S. LLC is a Delaware limited lability
corporation with a principal place of business at 55 Corporate Drive, Bridgewater,
New Jersey 08807, and is a wholly owned subsidiary of the French company Sanofi.

11. Defendant Sanofi US Services Inc. is a Delaware corporation with a
principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807,
and is a wholly owned subsidiary of the French company Sanofi.

12. Defendant Chattem, Inc. is a Tennessee corporation with a principal
place of business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a
wholly owned subsidiary of the French company Sanofi.

13. Defendants Sanofi-Aventis U.S. LLC; Sanofi US Services Inc.; and
Chattem, Inc. (collectively “Sanofi” or “Sanofi Defendants”) controlled the U.S.
rights to over-the-counter Zantac from about January 2017 to the present, and

manufactured and distributed the drug in the United States during that period.
14. Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”)
is a Delaware corporation with a principal place of business at 900 Ridgebury Road,
Ridgefield, Connecticut 06877, and is a subsidiary of the German company
Boehringer Ingelheim Corporation. Bochringer owned the U.S. rights to over-the-~
counter Zantac from about October 2006 to January 2017, and manufactured and
distributed the drug in the United States during that period.

15. Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware corporation
with its principal place of business located at 5 Crescent Drive, Philadelphia,
Pennsylvania, 19112 and Five Moore Drive, Research Triangle, North Carolina,
27709. GSK was the original innovator of the Zantac drug and controlled the NDA
for prescription Zantac between 1983 and 2009. By controlling the Zantac NDA 1
also directly controlled the labeling for all Zantac products through 2009. GSK’s
negligence and misconduct related to Zantac as an innovator directly led to the
failure to warn for other OTC versions of Zantac.

16. Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its
principal place of business located at 235 East 42nd Street, New York, New York
10017. Pfizer was the original NDA holder for OTC Zantac, and controlled the NDA

between August 2004 and December 2006.
JURISDICTION AND VENUE

17. Jurisdiction exists under 28 U.S.C. §1332(d), which provides original
jurisdiction over any civil action in which the matter in controversy exceeds the sum
or value of $5 million, exclusive of interests and costs, and is a class action in which
any member of a class of plaintiffs is a citizen of a state different from any defendant.

18. The Court has personal jurisdiction over each Defendant because each
Defendant has transacted business, maintained substantial contacts, and/or
committed overt acts in this District. Defendants’ unlawful conduct has injured
persons residing in, located in, or doing business throughout this District.

19. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)
and (c) each Defendant transacts business in, is found in, and/or has agents in this
district, and because a substantial part of the events giving rise to this action occurred
within this district.

BACKGROUND

20. Zantac was developed by GlaxoSmithKline (“GSK”) and approved for
prescription use by the FDA in 1983. The drug belongs to a class of medications
called histamine H2-receptor antagonists (or H2 blockers), which decrease the
amount of acid produced by the stomach and are used fo treat gastric ulcers,

heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.
21. Due in large part to GSK’s marketing strategy, Zantac was a wildly
successful drug, reaching $1 billion in total sales in December 1986. As one 1996
article put it, Zantac became “the best-selling drug in history as a result of a shrewd,
multifaceted marketing strategy that . . . enabled the product to dominate the
acid/peptic marketplace.” Significantly, the marketing strategy that led to Zantac’s
success emphasized the purported safety of the drug.

22. Zantac became available without a prescription in 1996, and generic
versions of the drug (ranitidine) became available the following year. Although
sales of brand-name Zantac declined as a result of generic and alternative products,
Zantac sales have remained strong over time. As recently as 2018, Zantac was one
of the top 10 antacid tablet brands in the United States, with sales of Zantac 150
totaling $128.9 million—a 3.1% increase from the previous year.

23. On September 13, 2019, in response to a citizen’s petition filed by
Valisure, Inc. (discussed below), U.S. and European regulators stated that they are
reviewing the safety of ranitidine.

24. On September 18, 2019, Novartis AG’s Sandoz Unit, which makes
generic drugs, stated that it was halting the distribution of its versions of Zantac in
all markets, while Canada requested drug makers selling ranitidine to stop

distribution.
25. On September 28, 2019, CVS Health Corp. stated that it would stop
selling Zantac and its own generic ranitidine products out of concern that it might
contain a carcinogen.

26. CVS has been followed by Walmart, Inc., Walgreens Boot Alliance,
and Rite Aid Corp. to also remove Zantac and ranitidine products.

27. On October 2, 2019, the FDA stated that it was ordering all
manufacturers of Zantac and ranitidine products to conduct testing for NDMA
because preliminary results indicated unacceptable levels.

28. At no time did any Defendant attempt to include a warning about
NDMaA or any cancer, nor did the FDA ever reject such a warning. Defendants had
the ability to unilaterally add an NDMA and/or cancer warning to the Zantac label
(for both prescription and OTC) without prior FDA approval pursuant to the
Changes Being Effected regulation.

29. NDMA isasemi-volatile organic chemical that forms in both industrial
and natural processes. It is a member of N-nitrosamines, a family of potent
carcinogens. The dangers that NDMA poses to human health have long been
recognized. A news article published in 1979 noted that “NDMA has caused cancer
in nearly every laboratory animal tested so far.” NDMA is no longer produced or
commercially used in the United States, except for research, such as a tumor imuitiator

in certain animal bioassays. In other words, it is only a poison,
30. Both the Environmental Protection Agency (“EPA”) and the
International Agency for Research on Cancer (““JARC”) have classified NDMA as a
probable human carcinogen. The World Health Organization (“WHO”) has stated
that scientific testing indicates that NDMA consumption is positively associated
with either gastric or colorectal cancer and suggests that humans may be especially
sensitive to the carcinogenicity of NDMA.

31. As early as 1980, consumer products containing unsafe levels of
NDMA and other nitrosamines have been recalled by manufacturers, either
voluntarily or at the direction of the FDA.

32. Mostrecently, beginning in the summer of 2018, there have been recalls
of several generic drugs used to treat high blood pressure and heart failure—
valsartan, losartan, and irbesartan-—because the medications contained nitrosamine
impurities that do not meet the FDA’s safety standards. The FDA has established a
permissible daily intake limit for the probable human carcinogen, NDMA, of 96 ng
(nanogram). However, the highest level of NDMA detected by the FDA in any of
the Valsartan tablets was 20.19 jg (or 20,190 ng) per tablet. In the case of Valsartan,
the NDMA was an impurity caused by a manufacturing defect, and thus NOMA was
present in only some products containing valsartan. Zantac poses a greater safety

risk than any of the recently recalled valsartan tablets. Not only is NOMA a
byproduct of the ranitidme molecule, itself, but the levels observed in recent testing
show NDMA levels in excess of 3,000,000 ng.

33. In mouse studies examining the carcinogenicity of NDMA through oral
administration, animals exposed to NDMA developed cancer in the kidney, bladder,
liver, and lung. In comparable rat studies, similar cancers were observed in the liver,
kidney, pancreas, and lung. In comparable hamster studies, similar cancers were
observed in the liver, pancreas, and stomach. In comparable Guinea-pig studies,
similar cancers were observed in the liver and lung. In comparable rabbit studies,
similar cancers were observed in the liver and lung.

34. In other long-term animal studies in mice and rats utilizing different
routes of exposures—inhalation, subcutaneous injection, and intraperitoneal
(abdomen injection)—-cancer was observed in the lung, liver, kidney, nasal cavity,
and stomach.

35. Alarmingly, Zantac is in the FDA’s category B for birth defects,
meaning it is considered safe to take during pregnancy. However, in animal
experiments, for those animals exposed to NDMA during pregnancy, the offspring
had elevated rates of cancer in the liver and kidneys.

36. Inaddition, NDMA breaks down into various derivative molecules that,
themselves, are associated with causing cancer. In animal studies, derivatives of

NDMaA induced cancer in the stomach and intestine Gncluding colon).
37. Research shows that lower levels of NDMA, 1e., 40 ng, are fully
metabolized in the liver, but high does enter the body’s general circulation.

38. Numerous in vitro studies confirm that NDMA 1s a mutagen-—causing
mutations in human and animal cells.

39. Overall the animal data demonstrates that NDMA is carcinogenic in all
ailiinal species tested: mice, rats, Syrian golden, Chinese and European hamsters,
guinea-pigs, rabbits, ducks, mastomys, fish, newts, and frogs.

40. Pursuant to EPA cancer guidelines, “tumors observed in animals are
generally assumed to indicate that an agent may produce tumors in humans.”

41. Jn addition to the overwhelming animal data linking NDMA to cancer,
there are numerous human epidemiological studies exploring the effects of dietary
exposure to various cancers. While these studies consistently show increased risks
of various cancers, the exposure levels considered in these studies are a very small
fraction—as little as 1 millionth—-the exposures noted in a single Zantac capsule,
i.e., 0.191 np/day (dietary) v. 304,500 ng/day (Zantac).

42. Jna1995 epidemiological case-control study looking at NDMA dietary
exposure with 220 cases, researchers observed a statistically significant 700%

increased risk of gastric cancer in persons exposed to more than 0.51 ng/day.

10
43. Ina1995 epidemiological case-control study looking at NOMA dietary
exposure with 746 cases, researchers observed statistically significant elevated rates
of gastric cancer in persons exposed to more than 0.191 ng/day.

44. In another 1995 epidemiological case-control study looking at, in part,
the effects of dietary consumption on cancer, researchers observed a statistically
significant elevated risk of developing aerodigestive cancer after being exposed to
NDMaA at .179 ng/day.

45. In a 1999 epidemiological cohort study looking at NDMA dietary
exposure with 189 cases and a follow up of 24 years, researchers noted that “N-
nitroso compounds are potent carcinogens” and that dietary exposure to NDMA
more than doubled the nsk of developing colorectal cancer.

46. In a 2000 epidemiological cohort study looking at occupational
exposure of workers in the rubber industry, researchers observed significant
increased risks for NOMA exposure for esophagus, oral cavity, pharynx, prostate,
and brain cancer.

AJ. In a 2011 epidemiological cohort study looking at NDMA dietary
exposure with 3,268 cases and a follow up of 11.4 years, researchers concluded that
“Fdjictary NDMA intake was significantly associated with incrcased cancer risk in
men and women” for all cancers, and that “NDMA was associated with increased

risk of gastrointestinal cancers” imchuding rectal cancers.

1]
48, Ina2014 epidemiological case-control study looking at NDMA dietary
exposure with 2,481 cases, researchers found a statistically significant elevated
association between NDMA exposure and colorectal cancer.

49, The high levels of NDMA produced by Zantac are not caused by a
manufacturing defect but are inherent to the molecular structure of ranitidine, the
active ingredient in Zantac.

50. The ranitidine molecule contains both a nitrite and a dimethylamine
(‘DMA’) group which are well known to combine to form NDMA. Thus, ranitidine
produces NDMA by “react[ing] with itself’, which means that every dosage and
form of ranitidine, including Zantac, exposes users to NDMA.

51. The formation of NDMA by the reaction of DMA and a nitroso source
(such as a nitrite) is well characterized in the scientific literature and has been
identified as a concern for contamination of the American water supply. Indeed, in
2003, alarming levels of NDMA in drinking water processed by wastewater
treatment plants was specifically linked to the presence of ranitidine.

52. The high instability of the ranitidine molecule was further elucidated in
scientific studies investigating ranitidine as a source of NDMA in drinking water
and specific mechanisms for the breakdown of ranitidine were proposed, as shown.

in Figure 2 above. These studies underscore the instability of the NDMA group on

12
the ranitidine molecule and its ability to form NDMA in the environment of water
treatment plants which supply many American cities with water.

53. These studies did not appreciate the full extent of NOMA formation
risk from ranitidine; specifically, the added danger of this drug having not only a
labile DMA group but also a readily available nitroso source in its nitrite group on
the opposite terminus of the molecule. Recent testing of NDMA levels in ranitidine
batches are so high that the nitroso for NDMA likely comes from no other source
than the ranitidine molecule itself.

54, Tobacco smoke also contains NDMA. One filtered cigarette contains
between 5 ~ 43 ng of NDMA

55. Valisure, LLC is an online pharmacy that also runs an analytical
laboratory that is ISO 17025 accredited by the International Organization for
Standardization (“ISO”)—an accreditation recognizing the laboratories technical
competence for regulatory. Valisure’s mission is to help ensure the safety, quality,
and consistency of medications and supplements in the market. In response to rising
concerns about counterfeit medications, generics, and overseas manufacturing,
Valisure developed proprietary analytical technologies that it uses in addition to
FDA standard assays to test every batch of every medication it dispenses.

56. As part of its testing of Zantac, and other ranitidine products, Valisure

discovered exceedingly high levels of NDMA in every lot tested. Valisure’s [SO

13
17025 accredited laboratory used FDA recommended GC/MS headspace analysis
method FY19-005-DPA8 for the determination of NDMA levels. As per the FDA
protocol, this method was validated to a lower limit of detection of 25 ng.13 The
results of Valisure’s testing show levels of NDMA well above 2 million ng per 150
mg Zantac tablet.

57.  Valisure’s testing shows, on average, 2,692,291 ng of NDMA ina 150
mg Zantac tablet. Considering the FDA’s permissible limit 1s 96 ng, this would put
the level of NDMA at 28,000 times the legal limit. In terms of smoking, a person
would need to smoke at least 6,200 cigarettes to achieve the same levels of NDMA
found in one 150 mg dose of Zantac.

58. -Valisure, however, was concerned that the extremely high levels of
NDMaA observed in its testing were a product of the modest oven heating parameter
of 130 °C in the FDA recommended GC/MS protocol. Valisure developed a low
temperature GC/MS method that could still detect NDMA but would only subject
samples to 37 °C, the average temperature of the human body. This method was
validated to a lower limit of detection of 100 ng.

59.  Valisure tested ranitidine tablets by themselves and in conditions
simulating the human stomach. Industry standard “Simulated Gastric Fluid” OSG”
50 mM potassium chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25

g pepsin per liter) and “Simulated Intestinal Fluid” SIF” 50 mM _ potassium

14
chloride, 50 mM _ potassium phosphate monobasic adjusted to pH 6.8 with
hydrochloric acid and sodium hydroxide) were used alone and in combmation with
various concentrations of nitrite, which is commonly ingested in foods like
processed meats and is elevated in the stomach by antacid drugs.

60. Indeed, Zantac was specifically advertised to be used when consuming
foods containing high levels of nitrates, like tacos, pizza, etc.

61. The results of Valisure’s tests on ranitidine tablets in biologically
relevant conditions demonstrate significant NDMA formation under simulated
gastric conditions with nitrite present.

62, Under biologically relevant conditions, when nitrites are present,
stagegeringly high levels of NDMA are found tn one dose of 150 mg Zantac, ranging
between 245 and 3,100 times above the FDA-allowable limit. In terms of smoking,
one would need to smoke over 500 cigarettes to achieve the same levels of NDMA
found in one dose of 150 mg Zantac at the 25 ng level (over 7,000 for the 50 pg
level).

63. Antacid drugs are known to increase stomach pH and thereby increase
the growth of nitrite-reducing bacteria which further elevate levels of nitrite. This
fact is well known and cven present in the warning labels of antacids like Prevacid

(lansoprazole) and was specifically studied with ranitidine in the original approval

15
of the drug. Thus, higher levels of nitrites in patients regularly taking Zantac would
be expected.

64. In fact, NDMA formation in the stomach has been a concern for many
years. Specifically, ranitidine has been implicated as a cause of NDMA formation
by multiple research groups, including those at Stanford University.

65. Existing research shows that ranitidine interacts with nitrites and acids
in the chemical environment of the human stomach to form NDMA. In vitro tests
demonstrate that when ranitidine undergoes “nitrosation” (the process of a
compound being converted into nitroso derivatives) by interacting with gastric fluids
in the human stomach, the by-product created is dimethylamine (DMA”)—an
amine present in ranitidine itself. When DMA 1s released, 1 can be nitrosated even
further to form NDMA, a secondary N-nitrosamine.

66. Moreover, in addition to the gastric fluid mechanisms investigated in
the scientific literature, Valisure identified a possible enzymatic mechanism for the
liberation of ranitidme’s DMA group via the human enzyme dimethylargimine
dimethylaminohydrolase (“DDAH”) which can occur in other tissues and organs
separate from the stomach.

67. Liberated DMA can lead to the formation of NDMA when exposed to
nitrite present on the ranitidine molecule, nitrite freely circulating in the body, or

other potential pathways, particularly in weak acidic conditions such as that in the

16
kidney or bladder. The original scientific paper detailing the discovery of the DDAH
enzyme in 1989 specifically comments on the propensity of DMA to form NDMA:
“This report also provides a useful knowledge for an understanding of the
endogenous source of dimethylamine as a precursor of a potent carcinogen,
dimethyInitrosamine [NDMA].”

68. These results indicate that the enzyme DDAH-1 increases formation of
NDMaA in the human body when ranitidine is present; therefore, the expression of
the DDAH-1 gene is useful for identifying organs most susceptible to this action.

69. DDAH-1 is most strongly expressed in the kidneys but also broadly
distributed throughout the body, such as in the liver, prostate, stomach, bladder,
brain, colon, and prostate. This offers both a general mechanism for NDMA
formation in the human body from ranitidine and specifically raises concern for the
effects of NDMA on numerous organs, including the bladder.

70. In addition to the aforementioned in vitro studies that suggest a strong
connection between ranitidine and NDMA formation, in vivo clinical studies in
living animals add further weight to concern over this action and overall potential
carcinogenicity. A study published in the journal Carcinogenesis in 1983 titled
“Genotoxic effects in rodents given high oral doses ofranitidine and sodium nitrite”
specifically suspected the carcinogenic nature of ranitidine in combination with

nitrite. The authors of this study concluded: “Our experimental Jindings have shown

17
that simultaneous oral administration in rats of high doses of ranitidine and NaNO2
[nitrite] can produce DNA fragmentation either in liver or in gastric mucosa.”

71. The human data, although limited at this point, 1s even more
concerning. A study completed and published in 2016 by Stanford University
observed that healthy individuals, both male and female, who ingested Zantac 150
mg tablets produced roughly 400 times elevated amounts of NDMA in their urine
(over 47,000 ng) in the proceeding 24 hours after ingestion.

72. Likely due to the perceived high safety profile of ranitidine, very few
epidemiological studies have been conducted on this drug.

73. A 2004 study published by the National Cancer Institute investigated
AIA cases of peptic ulcer disease reported in 1986 and followed the individual cases
for 14 years.18 One of the variables investigated by the authors was the patients’
consumption of a prescription antacid, either Tagamet (cimetidine) or Zantac
(ranitidine), The authors concluded that “[rJecent use of ulcer treatment medication
(Tagamet and Zantac) was also related to the risk of bladder cancer, and this
association was independent of the elevated risk observed with gastric ulcers.”

74, Specifically, the authors note that “N-Nitrosamines are known
carcinogens, and nitrate ingestion has been related to bladder cancer risk.” NDMA

is among the most common of the N- Nitrosamines.

18
75. A 1982 clinical study in rats compared ranitidine and cimetidine
exposure in combination with nitrite. When investigating DNA fragmentation in the
rats’ livers, no effect was observed for cimetidine administered with nitrite, but
ranitidine administered with nitrite resulted in a significant DNA fragmentation.

76. Investigators at Memorial Sloan Kettering Cancer Center are actively
studying ranitidine to evaluate the extent of the public health implications of these
findings. Regarding ranitidine, one of the investigators commented: “A potential
link between NDMA and ranitidine is concerning, particularly considering the
widespread use of this medication. Given the known carcinogenic potential of
NDMaA, this finding may have significant public health implications[.]”

77. uring the time that Defendants manufactured and sold Zantac in the
United States, the weight of scientific evidence showed that Zantac exposed users to
unsafe levels of NDMA. Defendants failed to disclose this risk to consumers on the
drug’s label—or through any other means--and Defendants failed to report these
risks to the FDA.

78. Going back as far as 1981, two years before Zantac entered the market,
research showed elevated rates of NDMA, when properly tested. This was known
or should have been known by Defeiidaiits.

79. Defendants concealed the Zantac~NDMA link from consumers in part

by not reporting it to fhe FDA, which relies on drug manufacturers (or others, such

19
as those who submit citizen petitions) to bring new information about an approved
drug like Zantac to the agency’s attention.

80. Manufacturers of an approved drug are required by regulation to submit
an annual report to the FDA containing, among other things, new information
regarding the drug’s safety pursuant to 21 C.F.R. § 314. 81(b)@):

81. The report is required to contain . . . [a] brief summary of significant
new information from the previous year that might affect the safety, effectiveness,
or labeling of the drug product. The report is also required to contain a brief
description of actions the applicant has taken or intends to take as a result of this
new information, for example, submit a labeling supplement, add a warning to the
labeling, or initiate a new study.

82. “The manufacturer’s annual report also must contain copies of
unpublished reports and summaries of published reports of new toxicological
findings in animal studies and in vitro studies (e.g., mutagenicity) conducted by, or
otherwise obtained by, the [manufacturer] concerning the mgredients in the drug
product.” 21 C.F.R. § 314.810)2)().

83. Defendants ignored these regulations and, disregarding the scientific
evidence available to therm, did not report to the FDA significant new information

affecting the safety or labeling of Zantac.

20
84. Defendants never provided the relevant studies to the FDA, nor did they
present to the FDA with a proposed disclosure noting the link between ranitidine and
NDMA.

85. In a 1981 study published by GSK, the originator of the ranitidine
molecule, the metabolites of ranitidine i urme were studied using liquid
chromatography. Many metabolites were listed, though there is no indication that
NDMA was looked for. Plaintiffs believe this was intentional—a gambit by the
manufacturer to avoid detecting a carcinogen in their product.

86. By 1987, after numerous studies raised concerns over ranitidine and
cancerous nitroso compounds (discussed previously), GSK published a clinical
study specifically investigating gastric contents in human patients and N-nitroso
compounds. This study specifically indicated that there were no elevated levels of
N-nitroso compounds (of which NDMA ts one). However, the study was rigged to
fail. Jt used an analytical system called a “nitrogen oxide assay” for the
determination of N-nitrosamines, which was developed for analyzing food and is a
detection method that indirectly and non-specifically measures N- nitrosamines.
Furthermore, in addition to this approach being less accurate, GSK. also removed all
gastric sampics that contained ranitidine out of concern that samples with ranitidine

would contain “high concentrations of N-nitroso compounds being recorded.”

21
Without the chemical being present in any sample, any degradation mto NDMA
could not, by design, be observed.

87. Again, this spurious test was intentional and designed to mask any
potential cancer risk.

88. There are multiple alternatives to Zantac that do not pose the same risk,
such as Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec),
Esomeprazole (Nexium), and Lansoprazole (Prevacid).

89. Defendants’ conduct as alleged herein was done with reckless disregard
for human life, oppression, and malice. Defendants were fully aware of the safety
risks of Zantac, particularly the carcinogenic potential of Zantac as it transforms into
NDMA within the chemical environment of the human body. Nonetheless,
Defendants deliberately crafted their label, marketing, and promotion to mislead
consumers.

90. This was not done by accident or through some justifiable negligence.
Rather, Defendants knew that they could turn a profit by convincing consumers that
Zantac was harmless to humans, and that full disclosure of the true risks of Zantac
would limit the amount of money Defendants would make selling Zantac.
Defendants’ objective was accomplished not only through their misicading labels,
but through a comprehensive scheme of selective misleading research and testing,

faise advertising, and deceptive ormissions as more fully alleged throughout this

22
pleading. Plaintiff and the Class were denied the right to make informed decisions
about whether to purchase and use Zantac, knowing the full risks attendant to that
use. Such conduct was done with conscious disregard of Plaintiffs’ rights.

91. Within the time period of any applicable statute of limitations, Plaintiff
could not have discovered through the exercise of reasonable diligence that exposure
io Zantac is injurious to human heaith.

92. Plaintiff did not discover and did not know of facts that would cause a
reasonable person to suspect the risk associated with the use of Zantac.

93. The expiration of any applicable statute of limitations has been
equitably tolled by reason of Defendants’ misrepresentations and concealment.
Through affirmative misrepresentations and omissions, Defendants actively
concealed from Plaintiff the true risks associated with use of Zantac.

94. Asa result of Defendants’ actions, Plaintiff and the Class could not
reasonably have known or learned through reasonable diligence that Plaintiff and
the Class had been exposed to the risks alleged herein and that those risks were the
direct and proximate result of Defendants’ acts and omissions.

95. Defendants are estopped from relying on any statute of limitations
because of their concealment of the truth regarding the safety of Zantac. Defendants
had a duty to disclose the true character, quality and nature of Zantac because this

was non-public information over which Defendants continue to have control.

23
Defendants knew that this information was not available to Plamtiff and the Class,
yet Defendants failed to disclose the information to the public.

96. Defendants had the ability to and did spend enormous amounts of
money in furtherance of marketing and promoting a profitable product,
notwithstanding the known or reasonably knowable risks. Plaintiff the Class could
not have afforded io, and could not have possibly conducted, studies to determine
the nature, extent, and identity of related health risks and were forced to rely on
Defendants’ representations.

CLASS ACTION ALLEGATIONS

97. Plaintiffs bring this action under Federal Rule of Civil Procedure 23(a)
and (b)(3), on behalf of themselves and all other similarly sttuated.

98. Subject to confirmation, clarification, or modification based on
discovery to be conducted in this action, the Class that Plaintiff seeks to represent is
defined as follows: All persons who purchased over-the-counter Zantac in the State
of New York for personal, family, or household use.

99. Excluded from the Class are each Defendant and any entity in which a
Defendant has a controlling interest, as well as any Defendant’s legal
representatives, officers, directors, assignees, aid successors.

100. Members of the Class are so numerous that joinder of all members is

impracticable. Over-the-counter Zantac was one of the best-selling antacid

24
medications in the United States. Hundreds of thousands—if not millions—of
persons purchased the drug.

101. Class members are readily identifiable from information and records in
the possession of Defendants and third-party pharmacies such as CVS, Walgreens,
Walmart, and Rite Aid.

102. Plaintiffs’ claims are typical of the claims of the members of the Class.
Plaintiffs and all Class members were damaged by the same wrongful conduct of
Defendants. As aresult of Defendants’ failure to disclose that Zantac exposed users
to unsafe levels of the carcinogen NDMA, Plaintiffs and Class members were misled
into purchasing Zantac—a drug they otherwise would not have purchased. There
are numerous Zantac substitutes: in addition to other H2 blockers such as Pepcid-
AC and Tagamet-HB, there are also proton pump inhibitors—for example, Dexilant,
Nexium, Prevacid, Protonix, AcipHex, and Prilosec—which “block the enzyme in
the stomach wall that makes acid.”

103. Plaintiffs will fairly and adequately protect and represent the interests
of the Class.

104. The interests of Plaintiffs are coincident with, and not antagonistic to,

those of the other Class members.

25
105.

Plaintiffs’ counsel are experienced in the prosecution of class-action

litigation and have particular experience with class-action litigation involving

pharmaceutical products.

106.

Questions of law and fact common to the members of the Class

predominate over questions that may affect only individual Class members because

Defendants have acted on grounds generally applicable to the entire Class, thereby

making damages with respect to the Class as a whole appropriate. Such generally

applicable conduct is inherent in Defendants’ wrongful actions.

107,

limited to:

Questions of law and fact common to the Class include, but are not

Whether the Zantac sold by Defendants exposed Plaintiffs and Class
members to unsafe levels of the carcinogen NDMA;

Whether Defendants knew or had reason to know that Zantac exposes
users to unsafe quantities of NDMA;

Whether Defendants acted to conceal from consumers that Zantac
exposes users to unsafe quantities of NDMA,

Whether Defendants’ conduct was knowing or willful;

Whether Defendants notified the FDA that Zantac exposes users to

unsafe quantities of NDMA;

26
f. Whether Defendants attempted to gain approval from the FDA to
change Zantac’s label to add a warning that the drug exposes users to
unsafe quantities of NDMA;

g. Whether Defendants acted to conceal from the FDA the link between
Zantac and NDMA;

h. Whether Defendants’ failure to disclose on Zantac’s label (or
elsewhere) that the drug produces high levels of the carcinogen NOMA
was unfair, deceptive, fraudulent, or unconscionable;

i. Whether Defendants are liable to Plaintiffs and Class members for
damages under state consumer-protection statutes;

j. When Defendants manufactured and sold Zantac in the United States;

k. Whether an injunction should be issued requiring defendants to disclose
on Zantac labels that the drug exposes users to unsafe levels of NDMA;
and

|. Whether Plaintiffs and Class members are entitled to attorneys’ fees,
prejudgment interest, and costs, and if so, in what amount.

108. Plaintiffs and Class members have all suffered harm and damages as a
result of Defendants’ unlawful and wrongful conduct.
109. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy under Rule 23(6)3). Such treatment will

27
permit a large number of similarly situated persons to prosecute their common
claims in a single forum simultaneously, efficiently, and without the unnecessary
duplication of evidence, effort, or expense that numerous individual actions would
engender.

110. The benefits of proceeding through the class mechanism-—including
providing injured persons or entities a method for obiaining redress on claims that
could not practicably be pursued individually—substantially outweigh potential
difficulties in management of this class action. Absent a class action, most members
of the Class would find the cost of litigating their claims to be prohibitive and will
have no effective remedy at law.

1t1. The class freatment of common questions of law and fact also is
superior to multiple individual actions or piecemeal litigation in that it conserves the
resources of the courts and the litigants, and promotes consistency and efficiency of
adjudication. Additionally, Defendants have acted and failed to act on grounds
generally applicable to Plaintiffs and the Class and require court imposition of
uniform relief to ensure compatible standards of conduct toward the Class, thereby
making appropriate equitable relief to the Class as a whole within the meaning of
Rules 23(b)(1) and (b)(2).

112. Plaintiffs know of no special difficulty to be encountered in the

maintenance of this action that would preclude its maintenance as a class action.

28
COUNT I
Breach of Express Warranty

113. Plaintiff hereby incorporates by reference the allegations contained in
all preceding paragraphs.

114. Plaintuf brings ihis claim individuaily aud on behalf of the members of
the Class against Defendants.

115. Plaintiff, and each member of the Class, formed a contract with
Defendants at the time Plaintiff and the other Class members purchased the defective
Zantac. The terms of the contract include the promises and affirmations of fact made
by Defendants on Zantac’s packaging and through marketing and advertising,
including that the product would contain only what was stated on the label, and not
harmful impurities such as NDMA. This labeling, marketing, and advertising
constitute express warranties and became part of the basis of the bargain, and are
part of the standardized contract between Plaintiff and the members of the Class and
Defendants.

116. Plaintiff relied on the express warranty that his Zantac was safe and
would not contain unsafe levels of NDMA. This express warranty further formed
the basis of the bargain, and is part of the standardized contract between Plaintiff

and the members of the Class and Defendants.

29
117. Defendants purport, through their advertising, labeling, marketing and
packaging, to create an express warranty that the medication would contain only the
ingredients stated on the label, and not harmful impurities such as NDMA.

118. Plaintiff and the Class performed all conditions precedent to
Defendants’ liability under this contract when they purchased the defective
medication.

119. Defendants breached express warranties about the defective Zantac and
its qualities because Defendants’ statements about the defective Zantac were false
and the defective Zantac does not conform to Defendants’ affirmations and promises
described above.

120, Plaintiff and each of the members of the Class would not have
purchased the defective Zantac had they known the true nature of the defective
Zantac’s composition, specifically that Zantac contained elevated levels of NDMA.

121. Asa result of Defendants’ breaches of express warranty, Plaintiff and
each of the members of the Class have been damaged in the amount of the purchase
price of Zantac and any consequential damages resulting from the purchases.

COUNT
Breach of 'The Implied Warranty Of Merchantability

122. Plaintiff hereby incorporates by reference the allegations contained in

all preceding paragraphs of this complaint.

30
123. Plaintiff brings this claim individually and on behalf of the members of
the Class against Defendants.

124. Defendants, as the designers, manufacturers, marketers, distributors,
and/or sellers, imphedly warranted that Zantac:

a. would not contain elevated Ievels of NOMA; and,
b. is generally recognized as safe for human consumption.

125. Defendants breached these implied warranties because the Zantac
manufactured, distributed, and sold by Defendants contained elevated levels of
carcinogenic and liver toxic NDMA, and as such is not generally recognized as safe
for human consumption. As a result, Plaintiff and Class members did not receive
the goods as impliedly warranted by Defendants to be merchantable.

126. Plaintiff and Class members purchased Zantac in reliance upon
Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

127, The Zantac was not altered by Plaintiff or Class members.

128. The Zantac was defective when it left the exclusive control of
Defendants.

129. Defendants knew that the Zantac would be purchased and used without

additional testing by Plaintiff and Class members.

31
130. The defective Zantac was defectively manufactured and unfit for its
intended purpose, and Plaintiff and Class members did not receive the goods as

warranted.

131. Asa direct and proximate cause of Defendants’ breach of the implied
warranty, Plaintiff and Class members have been injured. Plaintiff and Class
members would not have purchased Zaniac on the same terms if they knew that
Zantac contained harmful levels of NDMA, and is not generally recognized as safe
for human consumption. Moreover, Zantac does not have the characteristics,
ingredients, uses, or benefits promised by Defendants.

COUNT UI
Violation Of New York General Business Law § 349

132. Plaintiff hereby incorporates by reference the allegations contained in
all preceding paragraphs of this complaint.

133. Plaintiff brings this claim individually and on behalf of the members of
the Class against Defendants.

134. New York’s General Business Law §349 prohibits deceptive acts or
practices mn the conduct of any business, trade, or commerce.

135. In its sale of goods throughout the State of New York, Defendants
conduct business and trade within the meaning and intendment of New York’s

General Business Law §349.

32
136. Plaintiff and members of the Class are consumers who purchased
products from Defendants for their personal use.

137. By the acts and conduct alleged herein, Defendants have engaged in
deceptive, unfair, and misleading acts and practices, which imeclude, without
limitation, misrepresenting that Zantac:

a. would not contain dangerously high levels of NOMA; and,
b. is generally recognized as safe for human consumption.

138. The foregoing deceptive acts and practices were directed at consumers.

139. The foregoing deceptive acts and practices were misleading in a
material way because they fundamentally misrepresented the characteristics and
quality of Zantac to induce consumers to purchase the same.

140. By reason of this conduct, Defendants engaged m deceptive conduct in
violation of New York’s General Business Law.

141. Defendants’ actions are the direct, foreseeable, and proximate cause of
the damages that Plaintiff and members of the Class have sustained from having paid
for and used Defendants’ products.

142. As a result of Defendants’ violations, Plaintiff and members of the
Class have suffered damages. Plaintiff and Class mombers would not have
purchased Zantac on the same terms if they knew that Zantac contained harmful

levels of NDMA, and is not generally recognized as safe for human consumption.

33
Moreover, Zantac does not have the characteristics, ingredients, uses, or benefits
promised by Defendants.

143. On behalf of himself and other members of the Class, Plaintiff seeks to
recover his actual damages or fifty dollars, whichever is greater, three times actual

damages, and reasonable attorneys’ fees.

COUNT IV
Violation Of New York General Business Law § 350

144, Plaintiff hereby incorporates by reference the allegations contained in
all preceding paragraphs of this complaint.

145. Plaintiff brings this claim individually and on behalf of the members of
the Class against Defendants.

146. New York’s General Business Law §350 prohibits false advertising in
the conduct of any business, trade, or commerce.

147. Pursuant to said statute, false advertising 1s defined as “advertising,
including labeling, of a commodity ... if such advertising is misleading in a material
respect.”

148. Based on the foregoing, Defendants have engaged in consumer-
oriented conduct that is deceptive or misleading in a material way which constitutes
false advertising in violation of §350 of New York’s General Business Law.

149. Defendants’ false, musleading, and deceptive statements and

representations of fact were and are directed towards consumers.
34
150. Defendants’ false, misleading, and deceptive statements and
representations of fact were and are likely to mislead a reasonable consumer acting
reasonably under the circumstances.

151. Defendants’ false, misleading, and deceptive statements and
representations of fact have resulted in consumer injury or harm to the public
interest.

152. As aresult of Defendants’ false, misleading, and deceptive statements
and representations of fact, Plaintiff and the Class have suffered and continue to
suffer economic injury.

153. As a result of Defendants’ violations, Plaintiff and members of the
Class have suffered damages. Plaintiff and Class members would not have
purchased Zantac on the same terms if they knew that Zantac contained harmful
levels of NDMA, and is not generally recognized as safe for human consumption.
Moreover, Zantac does not have the characteristics, ingredients, uses, or benefits
promised by Defendants.

154. On behalf of himself and other members of the Class, Plaintiff secks to
recover his actual damages or five hundred dollars, whichever is greater, three times

actual damages, and reasonable attorneys’ Ices.

35
COUNT V
Unjust Enrichment

155. Plaintiff hereby incorporates by reference the allegations contamed in
all preceding paragraphs of this complaint.

156. Plaintiff brings this claim individually and on behalf of the members of
the Class against Defendants.

157. Plaintiff and the Class conferred a benefit on Defendants in the form of
monies paid to purchase Defendants’ defective Zantac.

158. Defendants’ induced payment through false, misleading, and deceptive
statements regarding the nature and safety of Zantac, relied upon by the Plaintiff and
the Class members.

159. Defendants sought, voluntarily accepted, and retained this benefit.

160. Because this benefit was obtained unlawfully, namely by selling and
accepting compensation for medications unfit for human use, it would be unjust and
inequitable for the Defendants to retain it without paying the value thereof.

161. Defendants should therefore be ordered to disgorge all moneys paid by
Plaintiff and Class members in connection with the purchase of defective Zantac.

COUNT VI
Fraudulent Concealment

162. Plaintiff hereby incorporates by reference the allegations contained in

ali preceding paragraphs of this complaint.

36
163, Plaintiff brings this claim individually and on behalf of the members of
the proposed Class against Defendants.

164. Defendants had a duty to disclose material facts to Plaintiff and the
Class given their relationship as contracting parties and intended users of Zantac.
Defendants also had a duty to disclose material facts to Plaintiff and the Class,
namely that they were in fact manufacturing, distributing, and selling harmful Zantac
unfit for human consumption, because Defendants had superior knowledge such that
the transactions without the disclosure were rendered inherently unfair.

165. Defendants possessed knowledge of these material facts. In 2003, it
was “proposed that elevated levels of NDMA in drinking water...may be associated
with the drug ranitidine.” Furthermore, a 2016 study by Stanford University found
that individuals who took Zantac had ““NDMaA levels [in their urine] more than 400
times greater than what the FDA considers acceptable.” During that time, Plaintiff
and/or Class members were using Zantac without knowing it contained dangerous
levels of NDMA.

166. Defendants failed to discharge their duty to disclose these materials
facts.

i67. In so failing to disclose these material facts to PlaintilT and the Class,

Defendants intended to hide from Plaintiff and the Class that they were purchasing

37
and consuming Zantac with harmful defects that was unfit for human use, and thus
acted with scienter and/or an intent to defraud.

168. Plaintiff and the Class reasonably relied on Defendants’ failure to
disclose insofar as they would not have purchased the defective Zantac
manufactured, distributed, and sold by Defendants had they known it contained
unsafe levels of NDMA.

169. As a direct and proximate cause of Defendants’ fraudulent
concealment, Plaintiff and the Class suffered damages in the amount of monies paid
for the defective Zantac.

170. As a result of Defendants’ willful and malicious conduct, punitive
damages are warranted.

COUNT Vil
Fraud

171. Plaintiff hereby incorporates by reference the allegations contained in
all preceding paragraphs of this complaint.

172. Plaintiff brings this claim individually and on behalf of the members of
the Class against Defendants.

173. As discussed above, Defendants provided Plaintiff and Class members
with materially false or misleading information about the Zantac manufactured,
distributed, and sold by Defendants. Specifically, Defendants have marketed Zantac

as safe for human consumption. As indicated above, however, these representations
38
are false and misleading as Defendants’ Zantac medications contained elevated
levels of NDMA.

174. The misrepresentations and omissions of material fact made by
Defendants, upon which Plaintiff and Class members reasonably and justifiably
relied, were intended to induce and actually induced Plaintiff and Class members to
purchase defective Zantac.

175. Defendants knew that Zantac was contaminated with this harmful
impurity, but continued to manufacture it nonetheless. In 2003, it was “proposed
that elevated levels of NDMA in drinking water ... may be associated with the drug
ranitidine.” Furthermore, a 2016 study by Stanford University found that individuals
who took Zantac had “NDMA levels [in their urine] more than 400 times greater
than what the FDA considers acceptable.” During that time, Plaintiff and/or Class
members were using the medication without knowing it contained dangerous levels
of NDMA.

176. The fraudulent actions of Defendants caused damage to Plaintiff and
Class members, who are entitled to damages and other legal and equitable relief as
a result.

177. As a result of Defendants’ willful and malicious conduct, punitive

damages are warranted.

39
COUNT VUl
Conversion

178. Plaintiff hereby incorporates by reference the allegations contained in
all preceding paragraphs of this complaint.

179. Plaintiff brings this claim individually and on behalf of the members of
the Class against Defendants.

180. Plaintiff and the Class have an ownership right to the monies paid for
the defective Zantac manufactured, distributed, and sold by Defendants.

181. Defendants have wrongly asserted dominion over the payments
illegally diverted to them for the defective Zantac. Defendants have done so every
time that Plaintiff and the Class bought Zantac over the counter.

182. As a direct and proximate cause of Defendants’ conversion, Plaintiff
and the Class suffered damages in the amount of the payments made for each time
they bought Zantac over the counter.

REQUESTED RELIEF

WHEREFORE, Plaintiff, individually and on behalf of the Class, seeks
judgment against Defendants, jointly and severally, as follows:

A. A determination that this action may be maintained as a class action
pursuant to Federal Rules of Civil Procedure Rule 23 and for an order certifying this

case as a Glass action and appointing Plaintiffs as Class representative;

40
B. A declaration that Defendants’ failure to disclose to consumers that
Zantac produces unsafe levels of NDMA was unfair, deceptive, fraudulent,
wrongful, and unlawful;

C. Restitution for all purchases of Zantac by Plaintiffs and the Class;

D. Disgorgement of the ill-gotten gains derived by Defendants from their
misconduct;

E. Actual damages;

F, Statutory damages;

G. Punitive damages;

H. Treble damages;

1. Compensatory damages caused by Defendants’ unfair or deceptive
practices; along with exemplary damages to Plaintiffs and each Class member for
each violation;

J. A permanent injunction requiring Defendants to either:

(i) cease selling Zantac, or
(ii) add a label to their Zantac packaging warning consumers of the high
levels of NDMA they will be exposed to by taking the drug;

K.  Pre-judgment and post-judgment imterest at the maximum rate

permitted by applicable law; and,

Al
Case 1:19-cv-06160 Document1 Filed 10/31/19 Page 42 of 42 PagelD #: 42

L. An order awarding Plaintiffs and the Class their attorney’s fees, costs,
and expenses incurred in connection with this action
DEMAND FOR TRIAL BY JURY
Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial
by jury of any and all issues in this action so triable.

Respectfully submitted,

} Je 7
/

FAD

Le

MARSCHHAUSEN & FITZPATRCK, P.C.
Kevin P. Fitzpatrick (KPF-2403)

Dirk Marschhausen (DM-7930)

Attorneys for Plaintiff

73 Heitz Place

Hicksville, New York 11801

(516) 747-8000

SACKS WESTON DIAMOND LLC

John K. Weston (To seek pro hac vice admission)
Jeremy E. Abay (To seek pro hac vice admission)
1845 Walnut Street, Suite 1600

Philadelphia, PA 19103

(215) 925-8200

42
